IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 46606

STATE OF IDAHO,                               )
                                              )       Filed: September 8, 2020
       Plaintiff-Respondent,                  )
                                              )       Melanie Gagnepain, Clerk
v.                                            )
                                              )       THIS IS AN UNPUBLISHED
RYAN ALAN FORBES,                             )       OPINION AND SHALL NOT
                                              )       BE CITED AS AUTHORITY
       Defendant-Appellant.                   )
                                              )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction for involuntary manslaughter, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Ryan Alan Forbes entered an Alford1 plea to involuntary manslaughter, reserving his
right to appeal the district court’s orders denying his motion to suppress and motion to dismiss
indictment. On appeal, Forbes argues the district court erred in denying his motion to suppress
evidence of his incriminating statements because these statements were made in violation of his
Fifth Amendment right against compelled self-incrimination. Additionally, Forbes alleges the
district court abused its discretion by denying his motion to dismiss the indictment because the
State presented illegal evidence to the grand jury. Because Forbes’s incriminating statements
were voluntary, the district court did not err by denying Forbes’s motion to suppress. Further,
because Forbes’s incriminating statements were properly before the grand jury and because other
testimony about which Forbes complained did not have a prejudicial effect upon the grand jury


1
       North Carolina v. Alford, 400 U.S. 25 (1970).
                                                  1
proceedings, the district court did not abuse its discretion by denying Forbes’s motion to dismiss
the indictment. Accordingly, the judgment of conviction is affirmed.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Cathryn Mason died of heroin toxicity while using heroin when visiting Forbes. Law
enforcement officers interviewed Forbes in the days following Mason’s death. Forbes told the
officers that he was sleeping when Mason, who was drunk, arrived at his mother’s house. He
stated that he fell back asleep and, upon waking, found Mason unresponsive. Forbes noticed
Mason was no longer breathing and did not have a pulse, so he began cardiopulmonary
resuscitation and shouted for someone else in the house to call 911. Forbes told the officers that
he knew Mason sometimes used heroin, but he had never seen her use it in his presence.
       After Mason’s death, Forbes was charged with and pled guilty to unrelated criminal
charges and was sentenced to serve a period of retained jurisdiction. While serving his period of
retained jurisdiction, Detective Beck called Forbes to ask if Forbes would answer some questions
related to Mason’s death. Forbes stated that he would not do so without a lawyer, and Beck
ended the call.
       After successfully completing the period of retained jurisdiction, the district court placed
Forbes on probation. Forbes subsequently violated the terms of his probation, and he was
arrested and incarcerated for the probation violation allegations. The district court released
Forbes from jail on the condition that he attend Good Samaritan Rehabilitation, a faith-based
residential substance abuse treatment program. The district court delayed the disposition of
Forbes’s probation violation in order to review Forbes’s performance in the rehabilitation
program.
       While Forbes was in the treatment program, law enforcement officers wanted Forbes to
take a polygraph examination regarding Mason’s death. Believing that a condition of Forbes’s
probation was cooperation with law enforcement, Sergeant McDonald contacted Forbes’s
probation officer, Clint Blettner, to request help coordinating a polygraph examination of Forbes.
McDonald and Blettner exchanged a series of emails discussing both the logistics of, and
Forbes’s expressed reluctance to participate in, the examination. After speaking with Forbes,
who was still in the Good Samaritan Rehabilitation Program, Blettner wrote:



                                                2
       I spoke with [Forbes] last night at the Altar church and he asked me if he “had” to
       do it. . . . LOL I told him if I tell him to take a polygraph, that he has to do it
       since he is on felony probation and we have a polygraph condition. Doesn’t seem
       like he is real eager to get it done though!!!
Meanwhile, Blettner wrote in his case notes that he “instructed” Forbes to take the polygraph
examination during the conversation.
       On the day of the polygraph examination, Steven Hemming, a facilitator with Forbes’s
rehabilitation program, drove Forbes to the polygraph examination appointment. Hemming
believed Forbes had been ordered by his probation officer to take the polygraph examination and
communicated this belief to Forbes. Hemming encouraged Forbes to be honest, explaining the
examination was an opportunity from God to be relieved of the burden of Mason’s death.
       At the polygraph examination, the polygrapher, Ted Pulver, conducted a pretest
interview, one of three components of the polygraph examination. During the interview, Forbes
discussed the circumstances of Mason’s death, including that Forbes had injected Mason with
heroin on the evening of her overdose. Pulver asked Forbes if he had considered the potential
consequences of Forbes’s statements, and Forbes and Pulver engaged in a discussion about
Forbes’s decision:
       Forbes: I kind of feel like legally I could walk in here or choose not to and not
               incriminate myself and probably see nothing happen, you know. It’s
               been three years. I’ve already spent 15 months. If they want to see me
               fry--
       Pulver: Right.
       Forbes: --they would have probably sent me--
       Pulver: Yeah.
       Forbes: --to the chambers of whatever. But it was my relationship with God that
               brought me here.
       Pulver: So God told you to confess?
       Forbes: Yeah, confess. If we confess our sins, he will be faithful and loyal to
               deliver us from our sins and cleanse us from all unrighteousness.
When Pulver pressed Forbes on why his story changed from previous interviews with law
enforcement, Forbes replied that his faith in God convinced him to be truthful.
       Beck called Pulver’s office during the pretest interview, and Pulver advised Beck of
Forbes’s statements concerning Mason’s death. Beck then spoke with Forbes over the phone,
and Forbes stated that he would be willing to speak with Beck in person. Shortly thereafter,
Beck arrived at Pulver’s office and picked up Forbes. Pulver never administered the other two
parts of the polygraph examination.

                                                3
       During the drive to the police station, Beck told Forbes that he was not under arrest.
Once at the station, Beck took Forbes into an interview room where he told Forbes he was
shutting the door for privacy and that Forbes was free to leave.               Forbes signed an
acknowledgement of his rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), and a form
waiving his Fifth Amendment rights. At the beginning of the interview, Beck asked Forbes how
he was feeling and Forbes replied that he felt relaxed, similar to how he felt going into the
polygraph examination appointment. Forbes continued:
       Forbes: So they just told me go to this polygraph test and I kind of prayed about
               it. Spent some time with some of the mentors there at the program and
               just looking through the Bible for information, you know. And I just--
               everything comes truth, truth, truth, truth, so that’s where I came in the
               first place. I think a different point in my time I would have said, no,
               I’m not going to go in at all, violate me on my probation if you want to,
               but I don’t care to talk to anybody about anything.
       Beck:     Yeah.
       Forbes: But really just looking at it as I was reading 1 John--are you a church
               goer? 1 John: 19. It was if we confess our sins, he’s faithful and just to
               forgive us our sins and to cleanse us all from our righteousness, so I just-
               -things like that just kept coming up, coming up, and I had a couple
               weeks to think about it, so I just--I settled in my heart a while ago that
               I’d come in. Whatever you asked me, I’d be truthful.
       Beck proceeded to interview Forbes about Mason’s death and Forbes described the same
events he described to Pulver during the polygraph examination pretest interview. Beck asked
Forbes why he was telling the truth, and Forbes answered that he believed it was what God
wanted of him. Forbes began to cry and told Beck the tears were out of fear of what might
happen, the significance of telling the truth, and the strength of his relationship with God. After
the interview was complete, Hemming picked Forbes up from the station and drove him back to
the rehabilitation center. During the drive, Forbes told Hemming that he had been honest with
the police and disclosed that he had injected the heroin into Mason.
       Subsequently, the State convened a grand jury seeking an indictment for second degree
murder and delivery of heroin for Forbes’s involvement in Mason’s death. The grand jury heard
from several witnesses, including testimony from Beck and Pulver describing Forbes’s
statements that he had injected Mason with heroin. The State also presented testimony from
Blettner who described his conversation with Forbes about the polygraph examination as
nonchalant and, although he acknowledged that he told Forbes about the polygraph examination,

                                                4
he did not convey that it was mandatory. Cindy Carmack, Mason’s mother, testified that she was
not aware of any signs that Mason used drugs prior to her overdose. The grand jury returned an
indictment against Forbes for second degree murder and delivery of heroin.
       Forbes filed a motion to suppress all evidence gathered by police and any statements
made by Forbes during and after his pretest polygraph interview with Pulver. Forbes argued, in
part, that the circumstances surrounding his disclosures to Pulver violated his Fifth Amendment
right against self-incrimination because he was ordered to participate in a polygraph examination
or face revocation of his probation. At the hearing on the motion, Blettner testified that although
his case notes indicate that he “instructed” Forbes to take a polygraph examination, this only
meant that he “informed” Forbes about the polygraph examination. Blettner stated that he
“[d]idn’t order [Forbes] to do [the polygraph examination] or anything like that. It was just,
Hey, this is what is going to happen.” Further, Blettner testified that he never threatened Forbes
with a probation violation if he refused to take the polygraph and stated it was never his intention
to have Forbes’s probation violated with respect to any polygraph refusal. However, Blettner
stated “it was my fear for Mr. Forbes that he would possibly in the future, you know, there will
be violation proceedings initiated by either the judge or the prosecutor because that he had failed
to show up.” The district court denied Forbes’s motion to suppress.
       Forbes also filed a motion to dismiss the indictment, alleging, in part, that the State
presented illegal evidence to the grand jury when it presented Beck and Pulver’s testimony about
Forbes’s incriminating statements and Carmack’s testimony that she did not know Mason to use
drugs. At the hearing on the motion, law enforcement officers testified that Mason’s vehicle
contained syringes and heroin, her room contained drug paraphernalia, her cellular phone
contained messages indicating she had used heroin before she met Forbes, and this information
had been conveyed to Carmack before her grand jury testimony. The district court denied
Forbes’s motion to dismiss.
       Forbes entered an Alford guilty plea to a reduced charge of involuntary manslaughter, but
reserved his right to appeal the district court’s denials of his motion to suppress and motion to
dismiss the indictment. The district court sentenced Forbes to a unified sentence of ten years,
with five years determinate. Forbes timely appeals.




                                                 5
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       The decision to grant or deny a motion to dismiss an indictment based on irregularities in
grand jury proceedings is reviewed for an abuse of discretion. State v. Marsalis, 151 Idaho 872,
875, 264 P.3d 979, 982 (Ct. App. 2011). When a trial court’s discretionary decision is reviewed
on appeal, the appellate court conducts a multi-tiered inquiry to determine whether the lower
court: (1) correctly perceived the issue as one of discretion; (2) acted within the boundaries of
such discretion; (3) acted consistently with any legal standards applicable to the specific choices
before it; and (4) reached its decision by an exercise of reason. State v. Herrera, 164 Idaho 261,
270, 429 P.3d 149, 158 (2018).
                                                III.
                                           ANALYSIS
       On appeal, Forbes argues the district court erred in denying his motion to suppress the
evidence of his incriminating statements because the statements were compelled in violation of
his Fifth Amendment right against self-incrimination. Additionally, Forbes alleges the district
court abused its discretion by denying his motion to dismiss the indictment because the State
presented illegal evidence to the grand jury related to: (1) the incriminating statements Forbes
made to Pulver and Beck; and (2) Carmack’s testimony related to Mason’s prior drug use. The
State contends Forbes’s incriminating statements were not compelled; thus the district court did
not err in denying Forbes’s motion to suppress. The State also argues the district court did not
abuse its discretion by denying Forbes’s motion to dismiss the indictment because the State did
not present illegal and prejudicial evidence to the grand jury.



                                                 6
A.     The District Court Did Not Err by Denying Forbes’s Motion to Suppress
       Forbes argues his incriminating statements made to Pulver during the pretest interview
and to Beck during the subsequent interview at the police station were made in violation of his
Fifth Amendment right against compelled self-incrimination. Forbes acknowledges that he did
not affirmatively assert his Fifth Amendment privilege against self-incrimination. As noted,
Forbes also waived his Fifth Amendment privilege prior to his conversation with Beck.
Nonetheless, Forbes argues the State created a “classic penalty situation” because Forbes faced
the threat of his probation being revoked if he refused to participate in the polygraph
examination. Forbes asserts this threat effectively foreclosed his right to remain silent and
coerced him into providing incriminatory testimony. In response, the State argues that it did not
impose a classic penalty situation upon Forbes because it neither explicitly, nor implicitly,
threatened to impose sanctions if Forbes asserted his Fifth Amendment right and refused to
participate in the polygraph examination.
       The Fifth Amendment provides that no person “shall be compelled in any criminal case
to be a witness against himself.”2 This provision allows a person to refuse to testify against
himself at a criminal trial in which he is a defendant. Lefkowitz v. Turley, 414 U.S. 70, 77
(1973). But, it “also privileges him not to answer official questions put to him in any other
proceeding, civil or criminal, formal or informal, where the answers might incriminate him in
future criminal proceedings.” Id. These protections do not disappear because an individual is
convicted of a crime, imprisoned, or on probation at the time he is compelled to make
incriminating statements. Minnesota v. Murphy, 465 U.S. 420, 426 (1984). Thus, whether an
individual is already subject to the corrections system or not, if he is compelled to answer
questions that may incriminate him without a sufficient grant of immunity, his answers are not
admissible against him in a later criminal prosecution. Id.
       Because the Fifth Amendment protects against compelled self-incrimination, it does not
preclude an individual from voluntarily answering questions in matters that may have criminal
consequences. State v. Komen, 160 Idaho 534, 539, 376 P.3d 738, 743 (2016). Therefore, “a
witness confronted with questions that the government should reasonably expect to elicit

2
       The Supreme Court of the United States has held the Fifth Amendment’s exception from
compulsory self-incrimination is also protected by the Fourteenth Amendment against
abridgment by the States. Malloy v. Hogan, 378 U.S. 1, 6 (1964).


                                                7
incriminating evidence ordinarily must assert the privilege rather than answer if he desires not to
incriminate himself.” Murphy, 465 U.S. at 429; see also Garner v. United States, 424 U.S. 648,
654 (1976) (“If a witness under compulsion to testify makes disclosures instead of claiming the
privilege, the government has not ‘compelled’ him to incriminate himself.”). Ordinarily, if the
witness chooses to answer, his choice is considered to be voluntary since he was free to claim the
privilege and would suffer no penalty as the result of his decision to do so. Murphy, 465 U.S. at
429.
       However, the requirement that the individual must assert the privilege against self-
incrimination to claim its protections is inapplicable when the assertion of the privilege is
penalized in such a way that it denies the individual a free choice to admit, to deny, or to refuse
to answer the questions. Id.; see also Garner, 424 U.S. at 661. In these cases, sometimes
referred to as classic penalty situations, any penalty for asserting the right to remain silent that
was likely to compel an incriminating statement violates the Fifth Amendment. Komen, 160
Idaho at 540, 376 P.3d at 744. “To constitute a penalty situation, the individual must be faced
with the government’s assertion, either expressly or impliedly, that invocation of the Fifth
Amendment will lead to a substantial penalty.” State v. Powell, 161 Idaho 774, 778, 391 P.3d
659, 663 (Ct. App. 2017). Thus, in the context of probation, a state may create a classic penalty
situation if it explicitly or implicitly asserts that a probationer’s invocation of the privilege
against self-incrimination would lead to the revocation of the individual’s probation. Murphy,
465 U.S. at 435. The defendant’s belief in the threat of the revocation of probation must be
reasonable. See id. at 437.
       In Murphy, the Supreme Court of the United States addressed whether the condition of
Murphy’s probation that required him to be truthful with his probation officer “in all matters” or
face the possibility of the revocation of his probation required Murphy to choose between
making incriminating statements and jeopardizing his conditional liberty by remaining silent.
Murphy, 465 U.S at 422, 436. During Murphy’s participation in a sexual offender treatment
program, required as one of the conditions of his probation, Murphy admitted to an unrelated
rape and murder. Id. at 423. The program counselor informed Murphy’s probation officer of the
admission. Id. The probation officer scheduled a meeting with Murphy, and the officer decided
she would report any incriminating statements to the police. Id. During the meeting, Murphy



                                                 8
admitted that he had committed a previous rape and murder, and subsequently Murphy was
charged with first degree murder. Id. at 424-25.
          Murphy sought to suppress testimony concerning his confession on the grounds it was
obtained in violation of the Fifth and Fourteenth Amendments. Id. Murphy argued, in part, that
because he was threatened with revocation of his probation if he was untruthful with his
probation officer, he was compelled to make incriminating disclosures instead of claiming the
privilege. Id. at 434. The Court found this claim unpersuasive because there was no reasonable
basis for Murphy to conclude the State attempted to attach an impermissible penalty to the
exercise of the privilege against self-incrimination under either a subjective or objective test. Id.
at 434, 437.      There was no direct evidence that Murphy confessed because he feared his
probation would be revoked if he remained silent--he was not expressly informed during the
meeting that an assertion of the privilege would result in the imposition of a penalty. Id. at 437-
38.
          Further, if Murphy did harbor a belief that his probation might be revoked for exercising
the Fifth Amendment privilege, the Court held that belief would not be reasonable. Id. at 438.
First, the Court emphasized the long line of decisions prohibiting penalties for the exercise of
Fifth Amendment rights, holding “[o]ur decisions have made clear that the State could not
constitutionally carry out a threat to revoke probation for the legitimate exercise of the Fifth
Amendment privilege.” Id. Second, the Court underscored that even with a probation violation,
revocation of probation is not automatic because Minnesota’s probation revocation statute
affords a probationer a hearing prior to any revocation. Id. Accordingly, the Court held Murphy
was not deterred from claiming the privilege by a reasonably perceived threat of revocation. Id.
at 439.
          Similarly, here, we cannot conclude Forbes has shown that his decision to incriminate
himself was compelled by an implicit or explicit threat of revocation of his probation. The
district court stated in its order denying Forbes’s motion to suppress:
          This Court, after observing the witnesses who have testified, and making
          determinations about credibility, especially with respect to Probation Officer
          Blettner, finds that the State did not compel Defendant to make any statements to
          Pulver/Beck. Notwithstanding some inconsistency in language used by Blettner,
          this Court finds that he did no more than arrange for the polygraph at the request
          of law enforcement, arrange for Defendant to get a ride to that appointment, and
          then accurately answer Defendant’s questions about the polygraph. He did not

                                                   9
        order Defendant to submit to the polygraph, nor did he threaten him with a
        sanction if Defendant refused.
        Although conflicting evidence was presented during the suppression hearing about
whether the polygraph examination was mandatory, there was no evidence that the State
explicitly or implicitly conveyed to Forbes that he would be subject to the revocation of
probation if he invoked his privilege against self-incrimination. Blettner testified he neither
conveyed that the examination was mandatory nor threatened Forbes with a probation violation
if he refused to participate during his in-person discussion with Forbes about the polygraph
examination. In grand jury testimony admitted as evidence during the suppression hearing,
Blettner described the conversation as “nonchalant.”             Further, Blettner testified at the
suppression hearing that it was never his intention to report a probation violation with respect to
any refusal by Forbes to participate in the polygraph examination. The district court found
Blettner’s testimony credible and this credibility determination influenced its finding that the
State had not threatened Forbes with revocation of his probation if he asserted his Fifth
Amendment right against self-incrimination during the polygraph examination. Because the
power to assess the credibility of witnesses, resolve factual conflicts, weigh evidence, and draw
factual inferences is vested in the trial court, it is not this Court’s role to reassess the credibility
of the witnesses or reweigh the evidence. Based on the testimony of Blettner, substantial and
competent evidence supported the district court’s finding that the State did not compel Forbes to
forgo his Fifth Amendment right by mandating Forbes’s participation in the polygraph
examination3 or by threatening him with a sanction if he invoked his privilege against self-
incrimination.
        Further, there is no evidence that Forbes confessed because he subjectively feared that his
probation would be revoked if he remained silent. Instead, the district court found that Forbes


3
        Even if the district court found that Forbes’s participation in the polygraph examination
was mandatory, this fact would likely not have created a classic penalty situation absent an
express or implicit threat of a probation revocation. In Murphy, the Supreme Court of the United
States found that a probation requirement that Murphy visit and be honest with his probation
officer was insufficient to find compulsion by the State because “the general obligation to appear
and answer questions truthfully did not in itself convert Murphy’s otherwise voluntary
statements into compelled ones.” Minnesota v. Murphy, 465 U.S. 420, 427 (1984). Thus, the
State does not create a classic penalty situation unless the polygraph examination was mandatory
and the State either explicitly or implicitly threatened the revocation of probation if the
probationer asserted the right against self-incrimination in response to the examination.
                                                  10
followed a moral decision to unburden himself of the story surrounding the circumstances of
Mason’s death. This finding is supported by substantial and competent evidence.
       Forbes invoked his privilege against self-incrimination when Beck initially attempted to
speak to Forbes about Mason’s death while Forbes was serving his period of retained
jurisdiction. However, by the time Forbes attended the pretest interview with Pulver, Forbes’s
outlook on life had changed. As a result, Forbes did not remain silent when asked questions
during the pretest interview with Pulver but instead, provided incriminatory answers. Forbes
acknowledged the incriminating nature of his answers and that he could decline to answer
questions: “I kind of feel like legally I could walk in here or choose not to and not incriminate
myself and probably see nothing happen, you know.”                Despite understanding his Fifth
Amendment right and notwithstanding his previous invocation of that right, Forbes stated that he
wished to confess, not because of the possibility of his probation being revoked, but because of
his faith in God and his desire to be spiritually cleansed from his sins. Forbes acknowledged that
even the possibility of incurring negative legal consequences did not dissuade him from
answering the questions, despite refusing to do so in the past:
       [W]hat’s different this time is that no matter what happens, you send in that report
       to the police station, whatever they do with it, it goes to jury system, I get charged
       with who knows what.
               ....
               You know, whatever happens, I know that [God will] put me where I need
       to be, so it’s faith. It’s different this time.
       Forbes repeated this sentiment during his interview with Beck.                After making
incriminatory statements to Beck, Forbes specified that he answered Beck’s questions “[b]ecause
honestly I think that’s what God wants for me. He wants the truth. I think that if I tell the truth
and I live by his commandments, that he’ll take care of me 100 percent and put me where I need
to be.” Given these facts, the district court’s finding that Forbes made the decision to offer
incriminatory statements out of moral and spiritual convictions, not fear of a probation
revocation, is supported by substantial and competent evidence.
       Because the polygraph examination was not mandatory and there was neither an implicit
nor an explicit threat of probation revocation if Forbes invoked his Fifth Amendment privilege in
response to the polygraph examination, Forbes was not faced with a classic penalty situation. In
the absence of a classic penalty situation, Forbes was required to invoke his privilege against


                                                11
self-incrimination in order to obtain the Fifth Amendment’s protection. Because Forbes did not
offer such an invocation and instead voluntarily offered incriminating answers, he cannot now
claim the privilege’s protections. Accordingly, the district court did not err by denying Forbes’s
motion to suppress.4
B.     The District Court Did Not Abuse Its Discretion by Denying Forbes’s Motion to
       Dismiss the Indictment
       Forbes argues the district court abused its discretion when it denied his motion to dismiss
the indictment. Forbes does not argue that there was insufficient evidence to support the grand
jury’s findings. Instead, Forbes alleges the prosecutor submitted illegal evidence to the grand
jury; first by submitting the incriminating statements Forbes made to Pulver and Beck; and
second by submitting Carmack’s testimony concerning Mason’s lack of drug use prior to her
overdose. In response, the State contends that the district court did not abuse its discretion by
denying Forbes’s motion to dismiss the indictment.
       A collection of statutes and rules govern Idaho grand jury proceedings. Idaho Code § 19-
1107 states, “[t]he grand jury ought to find an indictment when all the evidence before them,
taken together, if unexplained or uncontradicted, would, in their judgment, warrant a conviction
by a trial jury.” The grand jury can receive “any evidence that is given by witnesses produced
and sworn before them except as hereinafter provided, furnished by legal documentary evidence,
the deposition of a witness in the cases provided by this code or legally admissible hearsay.” I.C.
§ 19-1105.
       Idaho Criminal Rule 6.5(a) discusses the quantum of evidence required to warrant
an indictment:
              If the grand jury finds, after evidence has been presented to it, that an
       offense has been committed and that there is probable cause to believe that the
       accused committed it, the jury ought to find an indictment. Probable cause exists
       when the grand jury has before it evidence that would lead a reasonable person to
       believe an offense has been committed and that the accused party has probably
       committed the offense.
       When conducting a review of the propriety of the grand jury proceeding, our inquiry is
two-fold. State v. Martinez, 125 Idaho 445, 448, 872 P.2d 708, 711 (1994). First, we must
determine whether, independent of any inadmissible evidence, the grand jury received legally

4
       As noted, the Murphy court also relied on the fact that the probation system Murphy was
subject to did not provide for automatic revocation upon a probation violation, but afforded a
probationer a hearing prior to any revocation. The same is true under Idaho’s probation system.
                                                12
sufficient evidence to support a finding of probable cause. Id. In making this determination,
every legitimate inference that may be drawn from the evidence must be drawn in favor of
the indictment. State v. Brandstetter, 127 Idaho 885, 887, 908 P.2d 578, 580 (Ct. App. 1995).
       Second, even if such legally sufficient evidence was presented, the indictment must be
dismissed if prosecutorial misconduct in submitting illegal evidence was so egregious as to have
a prejudicial effect on the proceedings.      Martinez, 125 Idaho at 448, 872 P.2d at 711.
“Prejudicial effect” means “the defendant would not have been indicted but for the misconduct.”
Id. Absent a showing of prejudice by the defendant, we will not second guess the grand jury. Id.
at 448-49, 872 P.2d at 711-12. To determine whether misconduct is so grievous as to be
prejudicial and thus to require dismissal, an appellate court must balance the gravity and
seriousness of the misconduct against the extent of the evidence supporting the indictment. Id. at
449, 872 P.2d at 712.
       1.      Presentation of Forbes’s incriminating statements to the grand jury
       Forbes alleges the State committed prosecutorial misconduct by presenting the
incriminating statements he made to Pulver and Beck to the grand jury and therefore the district
court erred in denying his motion to dismiss the indictment. As discussed above, because Forbes
did not invoke the privilege against self-incrimination, he cannot now assert that he was denied
the protection of the Fifth Amendment. Thus, because Forbes’s incriminating statements did not
constitute illegal evidence, the State did not commit misconduct, and the district court did not
abuse its discretion by denying Forbes’s motion to dismiss the indictment on this basis.
       2.      Presentation of Carmack’s testimony concerning Mason’s prior drug use to
               the grand jury
       Forbes alleges the State committed prosecutorial misconduct by presenting Carmack’s
false testimony about Mason’s lack of prior drug use to the grand jury. Forbes contends that by
the time Carmack testified in front of the grand jury, she knew Mason had been involved in
illegal drug use prior to her overdose, but testified that Mason did not use illegal drugs. Forbes
argues that Carmack’s testimony was false and so prejudicial that he would have not been
indicted but for the presentation of this evidence. Therefore, Forbes alleges the district court
abused its discretion by denying his motion to dismiss the indictment on this ground.
       The district court found that while Carmack’s testimony “clearly implied her belief that
Mason was not a prior drug user, despite the fact that other evidence establishes that Carmack
knew otherwise,” the testimony was immaterial to the outcome of the grand jury proceedings.
                                               13
The district court found the State did not present evidence that Mason died because she was new
to drug use, only that she died of heroin toxicity. Further, two law enforcement officers testified
during the proceedings that Forbes told them that he believed Mason to be a heroin user.
Therefore, the district court found “it is entirely immaterial whether Mason was a prior drug
user. The grand jurors heard evidence that she was, and her mother’s implied belief that she was
not. Neither inference matters.”
       The district court did not abuse its discretion by finding Carmack’s testimony, while
potentially misleading, to be immaterial to the proceedings. First, the grand jury was not asked
to determine whether Mason was a previous drug user in order to return an indictment for second
degree murder. Count 1 of the indictment for second degree murder alleges that Forbes “on or
about the 16th day of May, 2014, in Kootenai County, Idaho, did willfully, unlawfully, and with
malice aforethought, but without premeditation, kill and murder Cathryn Mason, a human being,
by injecting her with heroin, from which she died.” Throughout the proceeding, the grand jury
heard testimony to support this charge, including the date and location of Mason’s overdose and
death, that Mason’s death was caused by heroin toxicity, and that Forbes’s disclosed to Pulver
and Beck that he injected Mason with heroin. This evidence was sufficient to support the
indictment.
       Additionally, the evidence in the record does not indicate that Carmack’s testimony had a
prejudicial effect upon the proceedings. The grand jury heard evidence that Mason previously
engaged in drug use; Forbes expressed that Mason was an opioid user; and they had previously
used heroin together. The medical examiner testified that although he did not find injection
marks indicating that Mason had been injecting drugs over a period of time, he noted that the
needles were tiny and previous injection sites could have been obscured by the injection of
intravenous fluids at the hospital. Additionally, the medical examiner testified that lack of
insertion marks alone was not indicative of lack of previous drug use as heroin may also be
smoked or ingested orally. Finally, he testified that Mason died because of the effects of heroin
toxicity. He did not testify that Mason’s death was related to being a new drug user. In light of
the evidence presented, the district court did not abuse its discretion by finding that Carmack’s
testimony did not have a prejudicial effect on the proceedings. Accordingly, the district court
did not abuse its discretion by denying Forbes’s motion to dismiss the indictment on this basis.



                                                14
                                              IV.
                                        CONCLUSION
       The State did not compel Forbes to forgo his Fifth Amendment right against self-
incrimination. Because Forbes did not invoke his privilege against self-incrimination, he cannot
now invoke its protections. Consequently, the district court did not err in denying Forbes’s
motion to suppress. Further, the district court did not err in denying Forbes’s motion to dismiss
the grand jury indictment because Forbes’s incriminating statements were properly before the
grand jury for consideration and Carmack’s testimony did not have a prejudicial effect upon the
proceedings. Accordingly, the district court did not abuse its discretion by denying Forbes’s
motion to dismiss the indictment. The judgment of conviction is affirmed.
       Judge GRATTON and Judge BRAILSFORD CONCUR.




                                               15